DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 11/12/2021 have been considered and an action on the merits follows regarding claims 1-2, 8-10, 14-20, 24-28.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-28 recite both an apparatus (“an article of footwear”) and a process (“a method of making an article of footwear”). It is unclear claims 24-28 are directed to the product or the process? For the purpose of applying arts, claims 24-28 are treated as product-by-process claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter (US 20130025075)(hereinafter Meschter) in view of Swarovski(US 20100154103)(hereinafter Swarovski).
Regarding claim 24, Meschter teaches an article of footwear, including: a plurality of sequins (annotated fig 13A, there are at least two tensile element portions corresponding to three lace openings) attached to a substrate layer (31) on each of a medial side and a lateral side in lacing region of the article of footwear extending from a toe portion of the article of footwear to a collar of the article of footwear (figs 1-5), wherein each sequin is a disc-shaped element including a central opening (annotated fig 13A, the annotated tensile element portion having a central opening and in para [0036], the tensile element 40 is cut to have desired shape and size); the plurality of sequins further including two separate sequins (the disc-shaped tensile element comprising two disc-shaped layer stacked on each other) made of different materials (the first layer 42 including hot melt material (thermal plastic polymer) and a second layer 43 including at least one different material from the first layer (para [0039], a base layer 42 and cover layer 43 may be formed from a variety of materials and a thermoplastic polymer material is incorporated into one of layers) that are stacked upon one another in a vertical direction, wherein one of the separate sequins that is directly adjacent to the substrate layer is made of the hot melt material (the first layer 42 including thermal plastic polymer); wherein the central opening of each sequin is aligned with a preformed hole in the substrate layer in the lacing region of the article of footwear(fig 13A, the openings of the tensile element portions aligning with openings on the foundation element 31 of the upper); and a lace extending through the central opening of each of sequin and the preformed hole in the substrate layer (fig 13B).
    PNG
    media_image1.png
    264
    422
    media_image1.png
    Greyscale

Meschter does not explicitly teach wherein the plurality of sequins are attached to the substrate layer by a stitch that extends through the central opening of the sequin and into the substrate layer when the plurality of sequins are in a non-melted state and are bonded to the substrate layer when the plurality of sequins are melt. However, in the same field of endeavor, Swarovski teaches plurality of sequins (4) are attached to the substrate layer (7) by a stitch that extends through the central opening (6) of the sequin (4) and into the substrate layer (7) when the plurality of sequins (4) are in a non-melted state and are bonded to the substrate layer (7) when the plurality of sequins (4) are melted (para [0040], para [0012]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the method of attaching the tensile element to the foundation layer of Meschter with the teaching of Swarovski that stitching the sequin through the central opening is followed by hot melt adhesively bonding the first layer to the substrate for the benefit of providing an additional bonding between the tensile element to the substrate and further securing and strengthening the lace cage on the article of footwear. Then the modified Meschter in view of Swarovski teaches the two separate sequins are attached to the substrate layer by the stitch that extends through the central opening of both of the separate sequins.
Regarding claim 25, Meschter teaches the tensile element portion is comprised of a first layer (42) including the hot melt material (thermoplastic polymer) and a second layer (43) including at least one different material from the first layer (para [0039], a base layer 42 and cover layer 43 may be formed from a variety of materials and a thermoplastic polymer material is incorporated into one of layers).
Regarding claim 26, Meschter teaches the second layer is comprised of polyurethane (para [0039], lines 1-3, thermoplastic polyurethane may be incorporated into layer 43).
Regarding claim 27, Meschter teaches the hot melt material is a polyurethane material (para [0039], lines 1-3).
Regarding claim 28, Meschter teaches the hot melt material is a thermoplastic polyurethane material (para [0039], lines 1-3).
Allowable Subject Matter
Claims 1-2, 8-10, 14-19 are allowed. The following is an examiner’s statement of reasons for allowance. None of the cited prior arts of record , alone or in combination, discloses a method of forming an article of footwear comprising, in conjunction with other recited limitations, during stitching a plurality of sequins, each sequin of the plurality of sequins is threaded onto a thread by an embroidery machine from a continuous feed of sequins. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732             
                                                                                                                                                                               
/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732